Citation Nr: 1218114	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-45 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for residuals of laceration to the left shin.  

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from December 1967 to December 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The RO considered the issue of service connection for laceration to the left shin on the merits; however, a claim of service connection for scars, to include scar on the left lower extremity and "disability or discomfort of any kind in the ankles or lower extremities," was denied in a July 2001 rating decision.  Thus, the Board has recharacterized the matter as an application to reopen.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has provided contradictory statements as to whether he wishes to pursue the appeal of the claims of service connection for residuals of laceration to the left shin and a right shoulder disorder.  VA should clarify whether the Veteran wishes to continue the appeal.  

With respect to the application to reopen, proper notice must be provided.  For claims to re-open, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Kent v. Nicholson, 20 Vet. App. 1 (2006).  Review of the record indicates that proper notice was not provided.  This must be done.  

With respect to the claim of service connection, it appears that there are outstanding VA medical records, notably the results of an X-ray of the right shoulder.  See May2008 VA treatment record (noting that results of right shoulder X-ray were "behind router.")   These records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Clarify whether the Veteran wants to withdraw his appeal of the denial of the application to reopen the claim of service connection for residuals of laceration and the denial of service connection for a right shoulder disorder.   

2.  If the Veteran does not withdraw his appeal, review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) for the application to reopen has been done.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice should identify the bases for the July 2001 denial and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

3.  Then, obtain any outstanding VA treatment records, to include the 2008 right shoulder X-ray report.  Ask the Veteran about the existence of any non-VA treatment records.  Request any reported records.

4.  Thereafter, readjudicate the application to reopen and the claim of service connection with consideration of all the evidence associated with the claims file after the August 2011 supplemental statement of the case.  If either of the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


